PER CURIAM.
Manfredo Ortiz petitions this court for a writ of prohibition barring the circuit court from conducting a second trial on charges of resisting arrest, battery on a police officer, and carrying a concealed weapon. The petition stems from the court’s declaration of a mistrial over the objection of the defense. Concluding that there did not exist manifest necessity for the mistrial, we grant the petition. See, e.g., Spaziano v. State, 429 So.2d 1344 (Fla. 2d DCA 1983).
SCHOONOVER, A.C.J., and LEHAN and SANDERLIN, JJ., concur.